Order, Supreme Court, Bronx *501County (Bertram Katz, J.), entered on or about March 8, 1995, which, after a retention hearing pursuant to Mental Hygiene Law § 9.13, directed that respondent be released from the Bronx Psychiatric Center, unanimously affirmed, without costs.
Petitioner failed to establish by clear and convincing evidence that as a result of mental illness, respondent would present a substantial threat of physical harm to himself or others if released from the psychiatric institution (see, Matter of Carl C., 126 AD2d 640). The State’s only witness, respondent’s treating physician, testified that respondent’s frequent refusal to take his diabetes medication exacerbated his mental problems; that respondent’s compliance with his treatment as an outpatient has been the same as when he is an inpatient; that she was more concerned with his medical than psychiatric condition; that respondent was currently medically and psychiatrically stable and cooperative with his treatment; and that one week of stability was sufficient for her to determine whether he would remain stable. Respondent testified that he was aware of the need to take his medicine and promised to do so. Treatment of a chronic medical condition is not a legitimate purpose of involuntary confinement in a psychiatric hospital. "Absent an overriding State interest * * * a patient has the basic right to control the course of his own treatment, even though such treatment may be necessary to preserve his life.” (Matter of Harry M., 96 AD2d 201, 207.) Concur — Sullivan, J. P., Rubin, Kupferman, Asch and Nardelli, JJ.